Citation Nr: 1033469	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-31 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private 
medical expenses incurred on May 3, 2006.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and 
from July 21, 1977, to October 31, 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse determination by the Department of 
Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  


REMAND

The Veteran is not service connected for any disability.  He is 
in receipt of nonservice-connected disability pension benefits.  
The record contains evidence of the Veteran's enrollment for VA 
healthcare by way of a Veterans Universal Access Identification 
card.  

The Veteran was treated in the emergency room at Memorial 
Hospital Jacksonville in Jacksonville, Florida, for complaints of 
low back pain that radiated to his knees on May 3, 2006.  The 
onset of symptoms was said to be April 23, 2006.  The diagnostic 
impression was given as back pain and sciatica.  

The hospital made a claim for payment of $240 in May 2006.  The 
Gainesville VAMC denied the claim in June 2006.  The decision 
letter said that the bases for the denial were that the care was 
deemed to be non-emergent and that VA facilities were feasibly 
available to provide the care.  

The Veteran submitted his notice of disagreement (NOD) in June 
2006.  He alleged that he contacted the VA clinic in Jacksonville 
for treatment but was told they could not see him.  He said he 
was unable to operate his clutch transmission vehicle to drive to 
the VAMC in Gainesville because his back pain made it too 
painful.  

The Veteran was issued a statement of the case (SOC) in October 
2006.  Under the heading for "Issue" the SOC contained two 
paragraphs.  The first identified the issue on appeal as 
involving a denial of [payment for] unauthorized medical 
expenses.  The second paragraph stated that "[m]edical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and treatment 
for an individual, are not adjudicative matters and are beyond 
the Board of Veteran's [sic] Appeals jurisdiction.  The second 
paragraph in essence restates a portion of the regulation 
defining the Board's jurisdiction.  See 38 C.F.R. § 20.102(b) 
(2009).  

The Board notes that the Veterans Health Administration (VHA) has 
issued several written policy documents on how to develop a claim 
for reimbursement of medical expenses.  In particular, VHA 
Procedure Guide 1601G.01, Chapter 2, requires that the Veteran be 
given the notice required by the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Board also notes that this written procedure 
was implemented subsequent to the date of the claim in this case; 
however, the requirement to provide VCAA notice in a 
reimbursement case existed apart from, and prior to when the 
procedure guide was issued.  Moreover, such notice is to be 
provided prior to the adjudication of a claim.  

Based on a review of the record, the Board does not find any 
evidence that the Veteran was provided the requisite VCAA notice 
in this case.  Such notice must be provided on remand.

The procedure guide also defines certain actions required on the 
part of the agency of original jurisdiction/VAMC in the 
development of a reimbursement claim.  The Veteran has alleged 
that he did make contact with a VA clinic but was told that he 
could not be seen.  This contention was in direct response to the 
denial letter finding that a VA facility was feasibly available.  
The adjudicator did not address this contention in the SOC but 
relied solely on the fact that the care was non-emergent.  This 
represented a change in the basis for denial without explanation.  

In regard to the question of non-emergent care, there is no 
evidence of record to show that a medical professional has 
reviewed the pertinent evidence and made a medical determination 
that the care was non-emergent.  Such an action is required in 
this case and the determination, and the basis for the 
determination, must be included in the record.  The Board does 
have jurisdiction to ensure that the duty to assist is met and, 
in this case, such duty requires that a proper medical 
determination of the nature of the Veteran's treatment be made 
and included in the appeal record.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the health 
benefits appeal and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159 (2009) is fully 
satisfied.  The VAMC should provide 
the Veteran with a letter that 
explains to him the evidence required 
to substantiate his claim for 
reimbursement of medical expenses.  
The letter should explain the several 
different elements that must be met in 
order for him to prevail.

2.  If a medical determination was 
made as to the non-emergent nature of 
the Veteran's treatment on May 3, 
2006, that determination must be made 
a part of the appeal.  If such a 
determination was not made, then the 
VAMC must obtain a medical 
determination in regard to whether the 
Veteran's condition constituted a 
medical emergency.  The determination 
must also provide the basis for any 
decision. The medical determination 
must be included in the appeal record.

3.  Following the development above, 
the VAMC should re-adjudicate the 
Veteran's claim on appeal, in light of 
all pertinent evidence and legal 
authority.  If the disposition of the 
claim remains unfavorable, the VAMC 
should furnish the Veteran and his 
representative a supplemental 
statement of the case that provides 
notice of the applicable statutory and 
regulatory provisions and afford the 
Veteran opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

